DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yogendra et al. (African Journal of Agricultural Research, 2014) as evidenced by Yogendra-2 (Proceedings, 2011) in view of Stevens et al. (Aers.missouri, 2010) as evidenced by Folnovic (Fertigation, 2015), regarding claim 7.

In regard to claim 1, Yogendra et al. discloses a method of stimulating nitrogen absorption in a plant, the method comprising supplying silicon to the plant or to soil (e.g. the effect of the application of silicon on nitrogen uptake in a rice plant) [Pg. 836, Column 2, last sentence to Pg. 837, Column 1, Paragraph 1], wherein the silicon is supplied as a silicate or organic silica in a fertilizing composition (e.g. calcium silicate) [Pg. 834, Column 1, “Source of Silicon”], said fertilizing composition further comprising nitrogen (e.g. teaching applying silicon applied along with a recommended dose of nitrogen (RDF of N)) [Pg. 833, Column 2], wherein silicon and nitrogen are supplied simultaneously to the plant (e.g. silicate and nitrogen are provided before or at the time of sowing, therefore both components would simultaneously be supplied to the rice plant sed at the time of sowing when seed is applied to the field) [Pg. 833, Field experiment], and whereby nitrogen absorption by the plant is stimulated (e.g. N fertilizer with silicon resulted in higher N content measured in the rice compared to N fertilizer without silicon) [Pg. 837, Column 1, Paragraph 1].


	In regard to claims 2-3 and 15, Yogendra et al. disclose a silicon-accumulating plant that is rice (e.g. aerobic rice) [Pg. 833].

	In regard to claims 4-5, Yogendra et al. disclose wherein the silicon is supplied to the plant in the form of calcium silicate, which reads on silicon-based soluble glass [Pg. 834, Column 1, Source of silicon]

	In regard to claims 6 and 16-17, Yogendra et al. discloses the method of claim 1, wherein the silicon is supplied in a quantity that is effective for increasing nitrogen absorption by at least 10%, 30% and 50% regarding claims 6, 16 and 17, respectively. Yogendra’s Figure 1 on Page 837 demonstrates N uptake comparing T1 (control sample) to the combined nitrogen and silicate treatment T3 for aerobic rice grain (treatments T1-T7 are interpreted to correspond to the same order as listed in Tables 3-5).

	In regard to claim 7, Yogendra et al. discloses the method of claim 1 but does not explicitly detail whether the silicon is supplied to the soil in liquid (via root or foliage) or solid form. However, Yogendra .

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yogendra et al. (African Journal of Agricultural Research, 2014) as evidenced by Yogendra-2 (Proceedings, 2011) in view of Stevens et al. (Aers.missouri, 2010) as evidenced by Folnovic (Fertigation, 2015) and further in view of Goodwin (US 2010/0016162 A1).

	In regard to claims 18-19, modified Yogendra et al teaches the method of claim 7, wherein the silicon is supplied to the crop at a rate of 2 tons per hectare [Pg. 834, “Growth parameters”, line 5] but does not explicitly detail the silicate amount in g/L, specifically 0.5-5 g/L (0.05-0.5%) as per claim 18 or about 1 g/L (0.1%) as per claim 19. 

However, Goodwin teaches a diluted application rate of Si in terms of applied solution at about 0.1% (see Goodwin at [0111] line 7), thus reading on the claimed limitation of 1 g/L. Goodwin discloses that although the solution is applied to the foliage it can also be absorbed by the plant roots ([0108] line 13-14), therefore the silicon-rich solution is capable of use as a root nutrient solution. Further Goodwin discloses one of skill in the art can readily optimize the silicon concentration without undue experimentation depending on factors such as the plant species being treated, growing conditions and benefits sought ([0110] lines 11-14), thereby establishing the silicon concentration as a result-effective variable.


In regard to claims 20-21, modified Yogendra et al teaches the method of claim 7, but does not explicitly disclose the silicon is supplied in liquid form as a foliage nutrient solution, in a quantity of 10-50 g/L (1-5%) or about 30 g/L (3%). 

However, Goodwin teaches a plant nutrient composition (claim 1) for application to plant foliage (claim 13) comprising about 1-8% by weight silicon (Si) which is suitable for further dilution [0078], wherein dilution helps to prevent injuries such as foliar “burn” [0110] when the nutrient solution is applied.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the silicon supplied by modified Yogendra et al to be a liquid foliage solution with a Si concentration of about 1-8% in order to prevent injuring the foliar surface of the plant (Goodwin [0110]).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yogendra et al. (African Journal of Agricultural Research, 2014) as evidenced by Yogendra-2 (Proceedings, 2011) in view of Stevens et al. (Aers.missouri, 2010) as evidenced by Folnovic (Fertigation, 2015) and further in view of Puyat et al (WO 2003/016242 A1).

In regard to claims 22-23, modified Yogendra et al teaches the method of claim 7, wherein the silicon is supplied to the crop at a rate of 2 tons per hectare [pg. 834, section “Growth parameters”, line 5] but does not report the silicon concentration in units of kg/t, specifically wherein the amount of silicon is 10-100 kg/t (1.1-11%) as per claim 22 or about 50 kg/t (5.5%) as per claim 23.

However, Puyat et al teaches applying to rice (see Puyat et al at [pg. 6, lines 3-6]) a dry mixed blend of powdered and granulated soluble silicon (see Puyat et al at [pg. 7, lines 8-9 and lines 20-24]) with a silicon concentration of 1-19% that corresponds to a final product with neutral pH (see Puyat et al at [pg. 9, lines 6-11]), thereby erasing plant damage (see Puyat et al at [pg. 8, lines 4-5]). Puyat et al and modified Yogendra et al are analogous inventions in the field of plant growth stimulators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the solid form of silicon as taught by modified Yogendra et al to be within 1-19% as taught by Puyat et al to obtain a soluble silicon with neutral pH to prevent damage to the plants (see Puyat et al at [pg. 8, lines 4-5]). 

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.

Applicant argues (Pg. 4) the Yogendra reference does not teach or suggest the newly added limitation wherein silicon and urea are simultaneously applying to a plant or the soil. This argument is not persuasive. Yogendra describes applying the silicate two weeks prior to sowing with the nitrogen supplied during sowing [pg. 833, col. 2, lines 1-2]. It is evident the method involves the combined effect of applying nitrogen along with silicon [pg. 834, col. 2, section “Growth parameters”, lines 10-12; section “Yield parameters”, lines 1-2] because when the rice plant seeds of Yogendra are sown (e.g. seeds are 

The declaration under 37 CFR 1.132 filed 12/09/2021 is insufficient to overcome the rejection of the claims based upon the Yogendra reference as set forth in the last Office action because the demonstration that simultaneous application of silicon and urea is necessary to increase nitrogen uptake as urea by a plant does not overcome the teachings of the prior art references which teach and/or make obvious this limitation (see rejection and remarks above) . The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the declaration refers only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         March 7, 2022